Title: John Coles to Thomas Jefferson, 25 May 1819
From: Coles, John
To: Jefferson, Thomas


          
            Dear Sir
            Albemarle May 25th 1819.
          
          I am extreemly sorry it will not be in my power to be at Milton on Monday. Tuesday the 1st of June I must be in Richd, and will have to leave home on Saturday for that purpose, I can not Say how long I may be detaind. I hope and flatter myself some arrangement can be made by which you will not lose any testimony of mine that you may think of importance to you
          
            I am Dear Sir with the heighest respect most afftionately yours
            John Coles.
          
        